Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14, drawn to a mobile cleaning unit for cleaning breathing apparatus.
Group II, claim(s) 15, drawn to a method for cleaning a breathing apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of the mobile cleaning unit of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Falk et al. (US 20150314340, “Falk”) in view of Kong et al. (US 20170231464, “Kong”).  

Falk teaches the following of the mobile cleaning unit of claim 1 except where underlined:

For Claim 1:
A mobile cleaning unit for cleaning breathing apparatus, comprising: 
at least one trolley with at least one support surface and with at least one running gear; 
at least one pressurized-gas source mounted on the trolley (see Figure 1, integrated pressurized gas source 240); and 
at least one cleaning appliance which is mounted on the trolley and which serves for the cleaning of the breathing apparatus, wherein the cleaning appliance comprises: 
at least one cleaning chamber for accommodating at least one breathing apparatus (see Figure 1, cleaning chamber 116, wash chamber 118), 
at least one fluid device for applying at least one cleaning liquid to the breathing apparatus, wherein the fluid device has at least one nozzle (see Figure 1, fluid device 122, nozzles 124, washing nozzle system 126, rinsing nozzle system 128), 
at least one holder which can be introduced into the cleaning chamber and which serves for accommodating the breathing apparatus, wherein the holder is configured to orient the breathing apparatus relative to the fluid device (see Figure 1, holders 174), 
at least one pressure-applying appliance which is connectable to the pressurized-gas source and which has at least one pressure connector, wherein the pressure connector is connectable to at least one gas-conducting element of the breathing apparatus, wherein the pressure-applying appliance is configured to charge the gas-conducting element with pressurized gas while the cleaning fluid is applied to the breathing apparatus (see Figures 1 & 3, pressurizing device 200, pressure connections 222.  [0152]-[0153]).

Examiner however, considers this the obvious act of making portable (see MPEP 2144.04, “Making Portable”) and considers mobile cleaning units such as dishwashers (any type of parts washer) are well-known in the incorporating this feature, and refers to Kong (see Kong’s Figures 1-8, & 14, mobile dishwasher 50 & 200, cart 56, wheels 404).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718